Citation Nr: 0431722	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  96-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Louis A. deMier-LeBlanc, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran's spouse and R.C. Grau, M.D.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This case came to the Board of Veterans' Appeals (Board) from 
an October 1995 RO decision that denied service connection 
for PTSD (claimed as a neuropsychiatric condition).  In 
November 1995, the veteran filed a timely notice of 
disagreement with this decision, and the RO issued a 
statement of the case in January 1996.  In January 1996, the 
veteran timely perfected his appeal herein, and in November 
1999, the Board remanded this claim for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran's isolated diagnosis of PTSD was made based 
on the veteran's recitation of facts.  

2.  Multiple private and VA psychiatric examinations have 
failed to confirm a diagnosis of PTSD. 

3.  The veteran's current psychiatric disability, diagnosed 
as dysthymic disorder and major depressive disorder, 
recurrent by history, is not shown to have been related to 
service.


CONCLUSIONS OF LAW

1.  Claimed PTSD was not incurred in or aggravated during 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

2.  An acquired psychiatric disorder, to include dysthymic 
disorder and major depressive disorder, recurrent by history, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1976 to August 1979.  His enlistment examination, performed 
in August 1976, noted essentially normal findings throughout.  
A physical profile report, dated in February 1979, noted the 
veteran's activities were limited for a period of ninety days 
due to a dislocated shoulder.

In September 1980, the veteran filed a claim seeking service 
connection for a right shoulder disorder, chronic 
conjunctivitis and refractive error of the eyes.  

In December 1980, a VA general physical examination was 
performed.  The examination report listed normal findings 
regarding the veteran's psychiatric status and personality.  

The veteran's claims for service connection for a right 
shoulder disorder, chronic conjunctivitis and refractive 
error of the eyes were denied by the RO in a May 1982 
decision, and later by the Board in a September 1983 
decision.  

A treatment report, dated in April 1986, noted that the 
veteran was referred by the psychiatric intervention center 
to undergo a series of psychiatric tests.  The report noted 
that the test results revealed a diagnostic impression of a 
generalized anxiety disorder with depressive features.  A 
social work initial evaluation, dated in April 1986, noted 
that he had entered into the Army after finishing high 
school.  He also reported having an inservice accident in 
which he injured his right shoulder and arm.  

A psychiatric evaluation, performed in May 1986, was received 
from R. Miguez Balseiro, M.D.  Dr. Miguez Balseiro noted that 
the veteran had been referred to him by the Disability 
Determination Program for a psychiatric evaluation.  The 
report noted the veteran's history of having done "well 
until 6 months ago when he started with severe restlessness 
and anxiety, he says can't control himself."  He reported 
having lost interest in life and hearing voices of people 
talking at his side.  Mental status examination revealed an 
inappropriate affect, poor thought production, and in poor 
contact with reality.  The report concluded with a diagnosis 
of major depression with psychotic features.

In May 1986, the veteran was treated for and diagnosed with a 
major depressive disorder and compulsive personality traits.  
In June 1986, the veteran was hospitalized at the San Juan VA 
hospital for treatment of depression and suicidal ideation.  
He was released from the hospital one month later with a 
diagnosis of major depression with psychotic features.  A 
treatment report, dated in August 1986, noted the veteran's 
history of having injured his right shoulder when he fell off 
the wing of an airplane during his active duty service.  

A letter from the Social Security Administration, dated in 
October 1986, noted that the veteran had become disabled 
effective in July 1986.  Records received from the Social 
Security Administration noted a primary diagnosis of major 
depression with psychotic features.  No secondary diagnosis 
was listed.  

In March 1987, the veteran was treated for complaints of 
frequent headaches, dizziness, anxiety and insomnia.  The 
report noted that he is afraid of having some physical 
condition and is afraid of dying.  The report concluded with 
a diagnosis of rule out anxiety disorder.

In August 1988, the veteran underwent a psychiatric 
evaluation by Dr. M.A. Castro de Jesus.  The examination 
report noted that the veteran's brother stated, "that the 
claimant, while he was working began to have problems with 
his job.  He acted in strange ways, which he was not able to 
explain, and his employer sent him to a psychiatrist."  The 
report noted a family history of mental illness.  Mental 
status examination revealed the veteran to be inadequately 
dressed with a disheveled appearance.  He appeared tense 
during the examination, he was anxious, attention was poor, 
affect was inappropriate, and he limited his answers to one-
syllable words.  His judgment and introspection were poor.  
The report concluded with a diagnosis of chronic 
undifferentiated schizophrenia.  

An undated treatment summary letter, received in March 1994, 
was provided by R. C. Grau, M.D.  Dr. Grau noted the 
veteran's history of having been the victim of an attack at 
the hands of several soldiers while serving on active duty in 
Germany.  The report noted that the attackers had thrown him 
to the ground and beat him.  The report noted that this 
incident resulted in charges being filed in a military court, 
and one of the attackers having been sent to jail.  During 
the next two years, he reported suffering from fear, in 
anticipation of an attack from the remaining attackers who 
were still free.  Following his discharge from the service, 
the report noted that he complained continuously that the 
people who beat him up in the Army were following him, and 
that his VA physicians told him he should forget it.  The 
report concluded with a diagnosis of PTSD.  Dr. Grau then 
opined that the trauma suffered by the veteran in the Army 
when he was attacked by soldiers, plus the case in the Court, 
has served as an obsessive element which is continually 
repeated causing him a depressive state along with the whole 
syndrome that accompanies it.

In June 1994, the veteran filed a claim seeking service 
connection for a neuropsychiatric disorder.  In support of 
his claim, post service medical treatment reports, dated from 
June 1982, were retrieved from numerous sources, including 
private and VA treatment providers.  

In June 1994, the RO sent correspondence to the veteran 
requesting that he provide detailed information from which to 
verify his claimed inservice stressor.  In August 1994, the 
veteran submitted a statement indicated that he was unable to 
provide specific details of his inservice stressor due to his 
mental disorder.

A lay statement, dated in July 1994, was received from the 
veteran's spouse.  She reported that while the veteran was 
stationed in Germany, he went to movies alone one night at 
which time he was attacked at knifepoint by a group of 
soldiers.  She reported that they held him down and took his 
wallet and his watch.  She reported that one of the attackers 
was subsequently identified by the military police, that a 
trial was held, and that he was sent to jail.  

In September 1995, a VA psychiatric board evaluation was 
conducted.  The examination report noted the veteran's 
narrative history of having been assaulted by five soldiers, 
who stole his wallet and his watch.  The report noted that 
there was no evidence that this incident had occurred, or any 
evidence that it had ever previously been reported to any of 
his treatment providers at the San Juan VA medical center.  
The report noted the veteran's history of treatment for major 
depression, beginning in 1986, and concluded with a diagnosis 
of dysthymia, by history, and dependent personality disorder.

A lay statement, dated in April 1996, was received from the 
veteran's brother.  The veteran's brother indicated that he 
also served in the Army and in Germany at the same time as 
his brother.  He reported that his brother had told him that 
he had been robbed at knifepoint by a group of soldiers.  He 
also noted that this incident mentally effected his brother.  

A lay statement, dated in April 1996, was received from an 
individual who claimed to have served with the veteran in the 
HHC 3rd Combat Aviation Battalion while he was stationed in 
Kitzingen, Germany.  He noted that the veteran was the victim 
of armed robbery.  The letter revealed that this incident 
occurred during the first couple months of 1977, in the 
nighttime, as the veteran "left the area where the P.X., 
Gymnasium, Bowling Alley and other locations were for his 
quarters in the unit."  The letter indicated that the 
veteran was treated for his injuries from this incident, and 
that the military police arrested one of the individuals 
responsible for this crime.  

In April 1996, a hearing was conducted before the RO.  The 
veteran's spouse and R. C. Grau, M.D. testified at the 
hearing.  The veteran's spouse testified that she had married 
the veteran in May of 1988.  She reported that he has 
exhibited vigilant and nervous behavior since the very first 
day they met.  She reported symptoms including nightmares and 
an inability to sleep well.  Dr. Grau testified that he began 
treating the veteran in November 1993.  Dr. Grau opined that 
the veteran currently has PTSD as a result of his having been 
the victim of an inservice armed robbery.  He stated that he 
disagreed with the diagnosis of dysthymia.  When asked about 
the prior treatment records he reviewed in determining his 
diagnosis for the veteran, Dr. Grau stated that he had 
reviewed practically none, and that his evaluation was based 
primarily upon interviews with the veteran and his spouse.    
 
In October 1996, the RO requested that the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, provide the 
veteran's service personnel records, including any records of 
his involvement in any court martial proceedings while he was 
stationed in Germany.  In February 1997, the veteran's 
service personnel records were received from NPRC.  The 
records are silent as to any involvement by the veteran in 
any court martial proceedings.  

In November 1998, the veteran was hospitalized due to 
symptoms of depression manifested by sadness, irritability 
with outbursts of verbally aggressive behavior, insomnia, 
hopelessness and helplessness.  He was discharged following a 
fourteen-day stay with diagnoses of major depression with 
psychotic features and dysthymic disorder.  

In December 1999, the veteran submitted a statement indicated 
that he served in the United States Army Reserves for only 
three months, from March 1980 to June 1980.  He also reported 
that he had no additional information to report on his 
alleged inservice stressor.  

In May 2000, the veteran was hospitalized for one week.  He 
was subsequently discharged with a diagnosis of major 
depression with psychosis.  

In February 2003, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claim.  It 
specifically asked the veteran to provide as much detail as 
possible regarding his alleged inservice stressors in order 
for the RO to then obtain supportive evidence of the 
stressful events having occurred.  

In December 2003, a response from U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) noted that the 
veteran's stressor could not be researched and verified due 
to insufficient stressor information.  

In May 2004, a VA examination for PTSD was conducted.  A 
panel of two VA physicians performed the examination, and the 
report revealed that the veteran's claims folder had been 
reviewed extensively in doing so.  The examination report 
thoroughly summarized the evidence within the veteran's 
claims folder.  His past history of multiple psychiatric 
hospitalizations was noted.  It also noted that there was no 
evidence of PTSD symptoms or severe traumatic experiences 
reported by the veteran in these hospitalizations.  

The report also summarized the private medical opinions 
contained in the veteran's claims folder, as well as the 
prior VA examination report.  The report noted the veteran's 
narrative history of having been robbed at knifepoint while 
stationed in Germany.  Following his discharge from the 
service, the report noted that the veteran was briefly a 
member of the Army Reserve, and also began college studies.  
He then worked for several years until 1985, when he 
developed a depressive episode and was hospitalized in June 
1986.  

Based upon their review of the veteran's claims folder, the 
performance of a clinical history and mental status 
examination, the VA examiners concluded that the veteran's 
mental disorder did not meet the DSM-IV criteria to establish 
a diagnosis of PTSD.  The report noted that he was not able 
to specify and describe in detail, a severe and horribly 
traumatic event experienced in the Army.  He was not observed 
to be anxious, distressed or depressed when he was expressing 
his experiences in the Army.  He did not report feelings of 
intense fear, helplessness or horror at the time when he was 
experiencing the events in the Army.  There was no evidence 
in the veteran's clinical picture of avoidance of stimuli 
associated with the trauma.  His memory about the incidents 
in the Army are not intrusive, persistent and distressing 
thoughts interfering with daily functions.  

In absence of any identifiable signs and symptoms of PTSD, 
and a definite extreme traumatic stressor, a link between the 
stressor and the signs and symptoms of the veteran's mental 
disorder could not be established.  The report concluded with 
a diagnosis of dysthymic disorder and major depressive 
disorder, recurrent by history.  It listed a global 
assessment of functioning (GAF) score of 50.  The VA 
examiners further opined that the onset of the veteran's 
dysthymc disorder and major depressive disorder was in 1986, 
when he first was hospitalized for a depressive episode and 
started treatment at the mental hygene clinic, and was not 
related to his active duty service.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), and the Board's prior remand, 
the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been satisfied.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim for service 
connection for an acquired psychiatric disability, including 
PTSD, but that he must provide enough information so that VA 
could request any relevant records.  The veteran was advised 
of the evidence previously received and requested to provide 
authorization for the release of any additional medical 
records which may be available.  The veteran was also 
requested to identify any additional information or evidence 
that he wanted VA to try and obtain.   

The February 2003 status letter from the RO to the veteran, 
and the June 2004 supplemental statement of the case (SSOC), 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim herein.  The April 2004 
SSOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  They also may be considered as 
having informed the veteran to provide any evidence in his 
possession pertaining to the claim.  

The RO has obtained all available treatment records 
identified by the veteran, and the veteran has been provided 
with multiple VA examinations herein.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

When the claim was initially filed, service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).

This regulation was revised in June 1999, effective from 
March 1997, with the veteran having filed this particular 
claim in June 1994.  The revised version provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).

The veteran served on active duty in the Army from August 
1976 to August 1979. He claims service connection for PTSD 
based upon his alleged inservice stressor of having been the 
victim of robbery at knifepoint by a group of soldiers while 
stationed in Germany.

Based on the evidence outlined above, the Board finds that 
the medical evidence of record does not adequately establish 
a diagnosis of PTSD.  

A review of the claims folder revealed a single diagnosis of 
PTSD.  This diagnosis was contained within the undated 
opinion letter from R. C. Grau, M.D.  Despite this diagnosis, 
multiple psychiatric evaluations, performed by both private 
and VA physicians, failed to confirm the diagnosis of PTSD.  
It also appears that Dr. Grau reached his opinion based 
exclusively on the history reported by the veteran and the 
veteran's spouse.  At the April 1996 hearing before the RO, 
Dr. Grau testified that he had reviewed practically none of 
the veteran's post service treatment records in reaching his 
conclusion, and that he based his diagnosis on interviews 
with the veteran and his spouse.  It is also worth noting 
that Dr. Grau testified that the veteran had been the victim 
of an inservice robbery at knifepoint by fellow soldiers.  
However, his undated opinion letter simply stated that the 
veteran had been thrown to the ground and beaten by a several 
soldiers.

While the Board may be compelled to presume that the 
diagnosis was made under the appropriate DSM criteria, the 
diagnosis appears to be based only on the history as provided 
by the veteran and not on a mental status examination.  In 
any case, VA is charged with the duty to assess the 
credibility and weight to be given to the evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Further, the Board is 
not obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  The Board also observes that 
Dr. Grau's opinion was dated several years ago in 1994.  

Most recently, a VA examination for PTSD was conducted in May 
2004.  A panel of two VA physicians performed the 
examination.  It noted the veteran's claims folder had been 
reviewed extensively, and the examination report itself 
thoroughly summarized the evidence contained within the 
veteran's claims folder.  It noted his past history of 
multiple psychiatric hospitalizations, and stated that there 
was no evidence of PTSD symptoms or severe traumatic 
experiences reported by the veteran during these 
hospitalizations.  The report then summarized the medical 
opinions contained in the veteran's claims folder, and noted 
the veteran's narrative history of having been robbed at 
knifepoint while stationed in Germany.  Based upon the review 
of the veteran's claims folder, the performance of a clinical 
history and mental status examination, "it [was] the 
conclusion of the board that the patient's mental disorder 
does not meet the DSM-IV criteria to establish a diagnosis of 
PTSD."  The report concluded with a diagnosis of dysthymic 
disorder and major depressive disorder, recurrent by history.  
The VA examiners noted that since they were unable to 
identify a definite extreme traumatic stressor and no PTSD 
symptoms were identified, a link could not be established 
between the stressor and the signs and symptoms of the 
veteran's mental disorder.  The examiners further opined that 
the onset of the veteran's dysthymc disorder and major 
depressive disorder was in 1986, when he first was 
hospitalized for a depressive episode and started treated at 
the mental hygiene clinic, and was not related to his active 
duty service.

This conclusion is supported by the May 1986 psychiatric 
evaluation, performed by R. Miguez Balseiro, M.D.  His 
examination report noted that the veteran had done "well 
until 6 months ago when he started with severe restlessness 
and anxiety, he says can't control himself."  The report 
concluded with a diagnosis of major depression with psychotic 
features.  An August 1988 psychiatric evaluation, which was 
also silent as to any complaints of an inservice attack, 
diagnosed the veteran with chronic undifferentiated 
schizophrenia.  Finally, a VA psychiatric board evaluation 
performed in September 1995 concluded with a diagnosis of 
dysthymia, by history, and dependent personality disorder.

Hence, although one health care provider considers the 
veteran to have PTSD, in the context of the multiple medical 
conclusions to the contrary and the apparent flaws in Dr. 
Grau's methodology mentioned above, the Board finds the 
greater weight of the evidence shows the veteran does not 
have PTSD for VA purposes.  

Further, the evidence shows no psychiatric disorder during 
the veteran's 1976 to 1979 period of active duty service, or 
within the first post service year.  There is no evidence of 
a psychiatric disorder for many years after service.  The 
first evidence of a psychiatric disorder after service is 
dated in 1986, at which time he was hospitalized for 
treatment of major depression with psychotic features. Recent 
diagnoses have included dysthymic disorder and major 
depressive disorder, recurrent by history.  The competent 
medical evidence does not suggest that the post-service 
psychiatric disorder is related to any incident of service.  
As a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that a 
chronic acquired psychiatric disorder began many years after 
the veteran's active duty and was not caused by any incident 
of service.  The condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disorder, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, 
including PTSD, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



